DETAILED ACTION
Claim Objections
1.	Claims 5 and 15 are objected to because of the following informalities (typographical errors): “provided to inside” should be amended to “provided [[to]] inside” (claim 5); “a water storage or a water mains” should be amended to “a water storage or a water main[[s]]” or “a water storage or [[a]] water mains” .  Appropriate correction is required.
	Claim 17 is objected to because of the following informalities: “The method” should be amended to “A method”.  Appropriate correction is required.



Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 9,631,328 to van Raam et al.  Although the claims the differences are considered nominal phrasing differences. 
	With respect to claim 13, claim 25 of Patent 9,631,328 teaches a method of operating a sports field, wherein the sports field comprises a series of modules placed on a substructure, said modules comprising a deck and columns opening into said deck, a series of said columns filled at least partly with a wick medium, a cover provided on top of the modules, in fluid connection with the wick medium in each column of the series filled at least partly with said wick medium (claim 25), wherein water is provided to or retained in an internal volume of said modules for wetting at least part of the cover on top of the modules through the wick medium in said series of columns (claim 25), and wherein water is fed from inside the modules to an upper side of the cover and made to evaporate from said cover (claim 25 via the wick member). 

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26 of U.S. Patent No. 9,631,328 to van Raam et al. in view of Wilson et al. (US Pub. No. 2012/0040767). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered nominal phrasing differences sans the coupling of the modules (addressed below). 
Regarding claim 1, claim 25 of Patent 9,631,328 teaches a method of operating a sports field, wherein the sports field comprises a series of modules placed on a substructure (claim 25), said modules comprising a deck and columns opening into said deck, a series of said columns filled at least partly with a wick medium, a cover provided on top of the modules, in fluid connection with the wick medium in each column of the series filled at least partly with said wick 
Van Raam et al. does not expressly teach wherein the modules are coupled in rows and/or columns. However, Wilson et al., directed a sports field, expressly teaches wherein such features are known in the art (paragraph [0115]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to couple the module in rows or columns for the purpose of providing the field over a desired area in an organized and easily assembled manner. 

5.	Claims 1-5 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,844,552 to van Raam et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered nominal phrasing differences
With respect to claims 1-5, claims 2-7 of Patent 10,844,552 teaches a method of operating a sports field, wherein the sports field comprises a series of modules placed on a substructure, , said modules comprising a deck and columns opening into said deck, a series of said columns filled at least partly with a wick medium, a cover provided on top of the modules, in fluid connection with the wick medium in each column of the series filled at least partly with said wick medium, wherein water is provided or retained in said modules for wetting at least part of the cover on top of the modules through the wick medium in said series of columns, and 
Regarding the requirement that each module of said series of modules coupled to at least one other module of said series of modules, such feature is disclosed in claim 1 of the patent. At the time of invention, one having ordinary skill in the art would have found it obvious to couple the module in rows or columns for the purpose of providing the field over a desired area in an organized and easily assembled manner. 
With respect to claims 13-15, claims 2-7 of Patent 10,844,552 teaches a method of operating a sports field, wherein the sports field comprises a series of modules placed on a substructure, said modules comprising a deck and columns opening into said deck, a series of said columns filled at least partly with a wick medium, a cover provided on top of the modules, in fluid connection with the wick medium in each column of the series filled at least partly with said wick medium, wherein water is provided to or retained in an internal volume of said modules for wetting at least part of the cover on top of the modules through the wick medium in said series of columns, and wherein water is fed (via the wick member) from inside the modules to an upper side of the cover and made to evaporate from said cover (claim 2); wherein water is forced into and/or through and/or out of the internal volume of the modules, regulating a water level inside . 	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

7.	Claims 1-3, 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub. No. 2012/0040767) in view of Morandini et al. (US Pub. No. 2005/0044791).
With respect to claim 1, Wilson et al. teaches a method of operating a sports field, wherein the sports field comprises a series of modules 10 placed on a substructure 44, each module of said series of modules coupled with at least one other module of said series of modules (paragraphs [0115] – “connected together”;  [0119]), said modules 10 comprising a deck 11 (top of module 10) and columns 20 (“pillars”) opening into said deck (via apertures 17, 18, 19 etc. – paragraph [0088]), a wick medium 42, a cover 40 (“upper surface layer” – paragraph [0124]) provided on top of the modules 10, in fluid connection with the wick medium 42, wherein water is provided or retained in said modules 10 for wetting at least part of the cover 40 on top of the modules 10 through the wick medium 42, and wherein water is fed from inside the modules 10 to an upper side of the cover and made to evaporate from said cover 40 (paragraphs [0119]-[0125] and [0130]-[0134]).  
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, “vertical bores 19” are construed to be columns due to the similarity in structure between applicant’s columns or pillars and the broad description provided by applicant’s specification. Indeed, at paragraph [0034] of the present application PG Pub No. 2019/0284769, applicant teaches that “at least some of the pillars 18, which can be also be referred to as 
With respect to claim 2, Wilson et al. teaches wherein water is provided to the modules 10 through a water supply connected to the modules (“water supply” – paragraph [0133]; See also paragraphs [0058]-[0059]).  
As per claim 3, Wilson et al. teaches wherein a water level inside the modules is controlled by forcing water into or out of the modules (paragraph [0133] – by watching the “water level” and then topping them from a water supply).  
With respect to claim 5, Wilson et al. teaches wherein water (“rain water”) is provided inside the modules through openings 17, 18, 19 in the deck (paragraphs [0088], [0130]).  
With respect to claim 6, Wilson et al. teaches wherein water is retained inside the modules, in volumes between the columns, below the deck (the modules 10 comprises a volume 14, where blocks 15 are positioned – paragraphs [0086], [0131]).  
With respect to claim 7, the combination of Wilson et al. and Morandini teach wherein the columns are filled with wick material. The motivation to combine is the same as stated above. From a practical perspective, the likelihood that each wick material is exactly the same amount is virtually zero, as variations, however minuscule, will exists. Notwithstanding, examiner notes that Wilson et al. recognizes that the “amount” of wicking material used is a result effective variable for the “prescribed water content” maintained in the upper surface layer In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select a wicker amount via routine experimentation based on how much water content they desire at that particular location. In choosing different amounts of wicker material, different water content can be maintained. This situation would be desirable when the temperatures are not uniform across the cover surface. 
With respect to claim 8, Wilson et al. teaches wherein the modules 10 have a bottom 12 below said deck 11 (paragraph [0085]), wherein the columns 20 connect the bottom 12 to the deck 11 (paragraph [0089]) and wherein water is fed to the wick material 42 inside the columns (taught by Morandini as set forth – motivation to combine is the same) from an internal volume 14 (“volume”) provided between the columns 20, below the deck and above the bottom (paragraph [0119]).  
With respect to claims 9-10, Wilson et al. contemplates wherein the module is used in air conditions that are “warm” (paragraph [0132]) and therefore is considered to teach wherein the cover is cooled by said water in view of natural thermodynamics. Wilson et al. further teaches wherein the cover 40 is heated by said water via a “heating means” that heats the water (examiner notes Wilson et al. further contemplates wherein module is applied in cold weather conditions  - paragraphs [0060]-[0061], [0134]).  
With respect to claims 11-12, examiner rejects the claims using two different interpretations. First, Wilson et al. teaches openings 17, 18, 19, in the deck (paragraph [0088]), In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the location of the opening into the module is not considered to modify the operation of the device, as both teach circulating air within the module to modulate temperatures therein. 
Claims 13-16 are rejected based on the combined teachings of Wilson et al. and Morandini set forth above in the rejections of claims 1-3, 5-12. 
With respect to claim 17, Wilson et al. teaches a method of operating a sports field, wherein the sports field comprises a series of modules 10 placed on a substructure 44, said modules 10 comprising a deck 11 and columns 20 opening into said deck 11, a cover 40 provided on top of the modules 10 (paragraphs [0085]-[0089]), wherein the cover 40 comprises or is formed by a cover layer placed from a roll or as sheets (“artificial surface” is known to be placed as sheets, as it is flat and has structure of a sheet), forming a sports surface (paragraph [0124]), wherein water is provided to or retained in an internal volume of said modules for wetting at least part of the cover 40 on top of the modules, and wherein the water is fed from the internal 
Wilson et al. teaches wherein the wicking medium 42 is positioned beneath and beside the modules 10, as opposed within columns as claimed. However, Morandini, directed to a capillary system that utilizes wicking means, expressly teaches wherein such features as positing wick 21 within columns 19 to bring water to the upper surface is known in the art (paragraphs [0022]-[0024]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to modify the capillary system taught by Wilson et al., to position wicking means within the columns extending to the cover surface, for the expected purpose of maintaining a desired amount of moisture/water across the cover top areas. As Morandini et al. expressly notes, the wicking means within the bores 19  serve to “convey” water vertically from a bottom positon to a top position (paragraph [0023]; Fig. 4). The combination is considered to have a reasonable expectation of success since Wilson et al., expressly contemplates the use of wicker medium 42 to convey water to the upper surface of the cover and wherein the wicking means is vertically arranged (paragraph [0120]).  Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, “vertical bores 19” are construed to be columns due to the similarity in structure between applicant’s columns or pillars and the broad description provided by applicant’s 
The combination of Wilson et al. with Morandi teaches wherein the water is fed from the internal volume through a wick medium 41 within the columns 20 connecting to said cover 40 (since the wick medium is in fluid connection with the cover), through openings 17, 18, 19 in said deck 11 (openings which are opening into the columns 20) to an upper side of the cover and made to evaporate from said cover 41. 
With respect to claims 18-19, examiner notes that water inherently puddles upon accumulation of a flat surface. It is unclear from the disclosure if enough wick material is provided to result in water accumulation that puddles. However, Wilson et al. recognizes that the “amount” of wicking material used is a result effective variable for the “prescribed water content” maintained in the upper surface layer (paragraph [0120]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an amount of wicker material via routine experimentation based on how much water content they desire at that particular location. For scorching hot days, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See 2144.04.  In the instant case, the shape of circle has not been set forth as critical.   

Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711